Citation Nr: 0518979	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for left foot spurs.

4.  Entitlement to service connection for a disability 
manifested by left little toe larger than right little toe. 

5.  Entitlement to service connection for a "damaged nervous 
system", to include numbness in arms due to allergic 
reaction.

6.  Entitlement to service connection for low back 
disability, to include spina bifida.

7.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders under 
38 C.F.R. § 3.324 from June 30, 1998 through October 22, 
2000.

8.  Entitlement to an increased disability rating for 
service-connected sinus allergies, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from May 1983 to December 
1986.

In August 1999, the RO granted the veteran's claims of 
entitlement to service connection for prostatitis and sinus 
allergies and assigned noncompensable ratings therefor, 
effective as of June 30, 1998.  The RO denied the assignment 
of a compensable rating based on multiple noncompensable 
disabilities under 38 C.F.R. § 3.324.  In addition, the RO 
denied claims of entitlement to service connection for right 
shoulder bursitis, erectile dysfunction, left foot spurs, a 
disability manifested by the left little toe being larger 
than the right little toe, a "damaged nervous system" to 
include numbness in the arms due to an allergic reaction, and 
low back disability manifested by back pain and spina bifida.  
The veteran disagreed with these decisions and, after being 
issued a statement of the case, perfected his appeal of these 
claims by submitting a substantive appeal (VA Form 9) in 
September 2000.

In a November 2002 rating decision, the RO increased the 
rating assigned for the veteran's service-connected sinus 
allergies to 10 percent, effective as of October 23, 2000.  
The RO also denied his claim for a compensable rating for 
service-connected prostatitis and again denied the claims of 
entitlement to service connection for the various other 
disabilities listed above.  

The veteran has not indicated satisfaction as to the grant of 
a compensable rating for sinus allergies.  This claim is 
still on appeal; see AB v. Brown, 6 Vet. App. 35 (1993) [on 
claim for original or increased disability rating, claimant 
will generally be presumed to be seeking maximum benefit 
allowed by law and regulation and, thus, such claim remains 
in controversy where less than maximum available benefit is 
awarded.]  

The award of the 10 percent rating moots out the claim for a 
compensable rating under 38 C.F.R. § 3.324 from the date of 
the award forward.  The Board must still address the matter 
of the veteran's entitlement under 38 C.F.R. § 3.324 for the 
period from June 30, 1998 through October 22, 2000. 

In June 2004, the Board remanded these claims, requesting in 
part that the veteran be accorded a VA compensation and 
pension examination with regard to his claims for service 
connection.  The veteran was furnished with a copy of the 
Board's remand decision, and was notified as to the date and 
location of the VA examination that was thereafter scheduled, 
but failed to report for the examination without presenting 
any reason therefor.  The case is again before the Board for 
appellate consideration.



Issues not on appeal

In its June 2004 remand, the Board noted that claims by the 
veteran of entitlement to effective dates prior to June 30, 
1998 for the award of service connection for sinus allergies 
and prostatitis, while adjudicated by means of a supplemental 
statement of the case which served as the rating decision on 
those issues, had not been the subject of a statement of the 
case (SOC) with regard thereto.  The Board accordingly 
remanded these two issues to the RO for issuance of an SOC, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A 
SOC was furnished to the veteran as to these two issues in 
October 2004.  A review of the veteran's claims file does not 
indicate that a substantive appeal was thereafter received.  
These two issues, accordingly, have not been developed for 
appellate consideration, and are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) [the filing of a 
notice of disagreement initiates appellate review in VA 
administrative adjudication process, and request for 
appellate review is completed by the claimant's filing of 
substantive appeal after a statement of the case is issued by 
VA].  

The issues of entitlement to an increased disability rating 
for service-connected sinus allergies and to an increased 
(compensable) evaluation for service-connected prostatitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  A nexus between a current right shoulder disability and 
an in-service right shoulder disability is not shown by 
competent clinical evidence.

2.  Erectile dysfunction is not shown in service.

3.  Left foot spurs are not shown in service.

4.  A current disability manifested by left little toe larger 
than right little toe is not shown by competent clinical 
evidence. 

5.  A current disability manifested by a "damaged nervous 
system" is not shown by competent clinical evidence.

6.  A current low back disability is not shown by competent 
clinical evidence.

7.  The evidence does not demonstrate that service-connected 
prostatitis or sinus allergies, either individually or 
collectively, interfered with normal employability between 
June 30, 1998 and October 22, 2000.


CONCLUSIONS OF LAW

1.  Bursitis of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Left foot spurs were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A disability manifested by left little toe larger than 
right little toe was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  A "damaged nervous system", to include numbness in arms 
due to allergic reaction, was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.  A low back disability, to include spina bifida, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  The criteria for the award of a 10 percent disability 
rating for multiple noncompensable service-connected 
disorders under 38 C.F.R. § 3.324 from June 30, 1998 through 
October 22, 2000, are not met.  38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a variety of 
claimed physical disabilities, to include right shoulder 
bursitis, a low back disability, erectile dysfunction, left 
foot spurs, a disability manifested by having the left little 
toe be bigger than the right little toe, and a "damaged 
nervous system".  He alleges that these disabilities began 
during, or are otherwise related to, his period of active 
service.  These issues are discussed below, as is his claim 
for a 10 percent disability rating for multiple 
noncompensable disorders for the period from June 30, 1998 
through October 22, 2000.  

In addition, the veteran is claiming entitlement to increased 
disability ratings for his service-connected sinus allergies 
and prostatitis.  Those two issues are discussed in the 
Remand section of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in August 
1999, by the statement of the case issued in April 2000, and 
by the supplemental statements of the case issued in November 
2002 and May 2003, of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims. 

Crucially, letters were sent to the veteran in December 2001 
and, pursuant to the Board's June 2004 remand, in July 2004, 
that were specifically intended to address the requirements 
of the VCAA with reference to the veteran's claims.  The 
letters explained to the veteran that the RO was processing 
his claims, and the evidentiary requirements pertinent 
thereto.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 VCAA letter from the Board, the veteran was informed 
that VA would make reasonable efforts to obtain relevant 
evidence, such as private medical records, employment 
records, or records from state or local government agencies, 
along with relevant records from any Federal agency.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's December 2001 and July 2004 letters each informed 
the veteran that he was to give VA enough information about 
his records so that VA could request them from the person or 
agency that has them.  The December 2001 letter furnished him 
with VA Form 21-4142, Authorization to Release Information to 
the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the December 2001 letter from the RO, 
he was advised that he could help VA with his claim "by 
telling us about any additional information or evidence that 
you want us to try to get for you."  (Emphasis added.)  In 
the July 2004 letter, the veteran was advised that, "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  (Emphasis added.)  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
December 2001 and July 2004 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  While the veteran was not provided with notice of 
evidentiary requirements prior to the rendering of an initial 
unfavorable claim by the RO, it was clearly impossible to 
satisfy that requirement because the claim that is the 
subject of this appeal arose from an August 1999 rating 
decision that was promulgated prior to the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004 
[Pelegrini does not hold that VA must vitiate all agency of 
original jurisdiction decisions rendered prior to November 9, 
2000, denying service connection in claims that were still 
pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew].  VA General Counsel 
opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

The crucial question, according to the Court in Pelegrini, is 
whether the veteran was prejudiced thereby.  In the instant 
case, it is clear that he was not, inasmuch as he has been 
accorded ample opportunity to submit evidence and argument 
after receiving VCAA notice.  A supplemental statement of the 
case was issued by the RO in May 2003 whereby the veteran's 
claim was readjudciated.  This cured any error in the timing 
of notice.  The Board therefore concludes that appellate 
consideration of the veteran's claim at this time is not 
prejudicial to him.  See also Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005) [an error is not 
prejudicial when it did not affect the essential fairness of 
the adjudication], and VAOGCPREC 7-2004.

The Court also held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  As discussed above, 
the record demonstrates that the veteran in this case was 
apprised, with regard to his claims, of the evidence that was 
necessary to substantiate those claims, of the evidence that 
VA would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  
There is no requirement that the notice mandated by the VCAA 
be presented to the veteran in a single document; as noted 
above, this claim has been the subject of a variety of prior 
notices to the veteran, as contained in the statement of the 
case, supplemental statements of the case, rating decisions, 
and previous letters that had been furnished to him prior to 
the VCAA letters referenced herein.  As discussed above, the 
Board finds that he was in fact apprised of his and VA's 
evidentiary obligations to the satisfaction of the 
requirements of the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As noted below, the veteran 
underwent VA examination in May 2004, with an addendum to the 
report thereof prepared in February 2005.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records, as well as the records of post-
service medical treatment.  The veteran was accorded VA 
examinations during the course of this appeal.  In addition, 
VA sought to obtain another VA examination in August 2004 in 
order to obtain updated information; as noted elsewhere in 
this decision, the veteran failed to report for this 
examination without demonstrating good cause.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for a hearing before a 
member of the Board or at the RO.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claims, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated on the several VA Forms 9 that he submitted 
during the course of this adjudication that he did not want a 
BVA hearing, and he never requested a hearing before the RO 
as to these issues.  His representative has submitted written 
statements on his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for left foot spurs.

4.  Entitlement to service connection for disability 
manifested by left little toe larger than right little toe. 

5.  Entitlement to service connection for damaged nervous 
system, to include numbness in arms due to allergic reaction.

6.  Entitlement to service connection for low back disability 
manifested by back pain, to include spina bifida.

In the interest of economy, the Board will address these 
claims together.



Factual background

November 1983 service medical treatment notes complaints of 
low back and right shoulder pain.  Poor posture and body 
mechanics were noted, and an exercise regimen was suggested.  
A December 1983 medical record shows that the veteran had no 
further pain, and was deemed to be asymptomatic.  A May 1984 
service medical record shows an impression of normal 
neurological examination of the back and lower extremities.  
An August 1984 service medical record indicates complaints of 
right shoulder pain, and an assessment of muscle strain; x-
rays demonstrated no fracture or dislocation.  

In June 1985, the veteran was noted to be allergic to Bactrim 
upon presenting with complaints of left upper extremity 
impairment.  On observation there was normal left hand and 
arm motor sensory function; the assessment was left arm 
paresthesias, rule out thoracic outlet syndrome.  A July 1985 
hospitalization report shows that there were complaints of 
intermittent left arm numbness; discharge diagnoses included 
paresthesias of no organic etiology.

In August 1985, while the veteran was on active service, he 
was seen by a private health care provider with complaints of 
arm numbness.  No diagnosis was rendered.   

The veteran left active duty in December 1986.  

The report of a March 1987 service medical examination, 
conducted pursuant to National Guard service, shows that the 
veteran was clinically evaluated as normal in all pertinent 
aspects, with the exception of his feet, where pes planus was 
indicated.  
On a report of medical history prepared at that time, the 
veteran denied having, or ever having had, swollen or painful 
joints; arthritis, rheumatism, or bursitis; bone, joint, or 
other deformity; lameness; painful or "trick" shoulder or 
elbow; recurrent back pain; foot trouble; or paralysis.  He 
indicated that he had, or once had, an adverse reaction to 
medicine.  A report of medical history prepared in January 
1991 indicates identical information.

In August 1987, the veteran was sought private medical 
treatment for foot pain, with the presence of calluses 
attributed by the treating physician to the particular shoes 
the veteran was required to wear at work.  A private medical 
record dated in November 1992 notes complaints of pain in the 
ball of the left foot, with an assessment of metatarsalgia of 
unknown etiology.  A July 1993 private medical record shows 
that the veteran was seen with a swollen left foot after 
kicking a vacuum cleaner three weeks previously.
 
Private medical records dated in 1990, 1991, 1995 and 1996 
show complaints of erectile problems, with findings to 
include prostatitis and an impression of erectile 
dysfunction. 

Private chiropractor records dated between 1991 and 1994 
reflect treatment for low back and right shoulder problems.  

The report of a January 1996 periodic service medical 
examination shows that the veteran was clinically evaluated 
as normal in all relevant aspects.  An accompanying report of 
medical history shows that he denied having, or ever having 
had, all pertinent disabilities, to include an adverse 
reaction to serum, drug, or medicine.  

A July 1997 private medical record notes impressions to 
include paresthesia of the left upper extremity and left foot 
pain.  Another July 1997 private medical record shows that 
the veteran had been accorded treatment for capsulitis of the 
4th and 5th metatarsal joints on the left foot.

A private medical statement dated June 1, 1998 shows that the 
veteran achieved erections, but was occasionally so tired 
that he was having difficulty with intercourse.  The 
statement notes that the veteran was holding down three jobs.

The report of a January 1999 VA examination notes diagnoses 
to include "[p]atient claims disability of the left foot, 
relates that he has a spur on this side, and that his left 
little toe is larger than his right little toe.  This was so 
on physical examination."  The report also notes diagnoses 
to include back pain, with excellent motor strength and full 
range of motion of the back on examination; and numbness in 
the arms, primarily left upper extremity by history, 
neurologically intact on physical examination.  

The report of a June 1999 VA examination shows that the 
examiner addressed the question of whether the veteran's 
complaint of decreased neurological sensation was as likely 
as not secondary to an allergic reaction to Bactrim as 
follows: 
"The answer is no."  The examiner explained that service 
medical records indicated that an in-service neurology 
examination failed to find any organic reason for the 
complaints of paresthesia he made at that time; that the 
examination in June 1999 showed less than full effort being 
produced when examining the strength of the left upper 
extremity; and that his complaint in June 1999 of decreased 
sensation over the entire left side of the body and the left 
side of the face, especially to vibration, generally did not 
support his neurological complaints of the past.  

The report of a June 1999 VA genitourinary examination notes 
complaints by the veteran of erectile dysfunction that began 
upon his return home from overseas, and a finding that the 
most likely causes of this disorder in the veteran were 
psychogenic versus spina bifida.

In a December 1999 statement, a private physician indicated 
that he had evaluated the veteran in July 1997 and December 
1999 for left hand numbness, and that the veteran indicated 
that he had this sensation since 1983 after an allergic 
reaction to "sulphur" drugs.  

In October 2000, the veteran sought private medical treatment 
for left foot pain.  In November 2000, he sought private 
medical treatment for left arm numbness and right shoulder 
bursitis, and for history of spurs in the left little toe.  

A January 2000 private medical record shows that the veteran 
was referred to an allergist for allergy shots.  

In June 2004, the Board remanded the issues on appeal in 
order, in part, to accorded the veteran a VA compensation and 
pension examination.  The Board requested that the examiner 
be asked to list any diagnoses pertaining to claimed right 
shoulder bursitis, erectile dysfunction, left foot spurs, a 
disability manifested by left little toe larger than the 
right little toe, damaged nervous system including numbness 
in the arms due to allergic reaction, and a low back 
disability.  The examiner was also asked to provide an 
opinion as to whether any currently diagnosed disability was 
as likely as not related to the veteran's military service or 
any incident thereof, to include, with regard to erectile 
dysfunction, whether such is due to prostatitis, and, with 
regard to a "damaged nervous system", whether such is due 
to reaction to prescribed medication.

The veteran was furnished with a copy of this remand, and 
appears to have been notified that the requested examination 
was scheduled for August 9, 2004.  Documentation associated 
with his claims file shows that he failed to report for this 
examination; the claims file does not contain any explanation 
by the veteran for his absence. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992). 

The veteran's failure to report for his scheduled August 2004 
VA examination, wherein the Board sought to ascertain whether 
the disabilities for which service connection is sought are 
in fact currently manifested, and, if so, whether there was a 
nexus between the presence of that disability and the 
veteran's service, means that the Board must rely on the 
evidence of record.  

Analysis

As indicated above, Hickson sets forth three criteria that 
must be satisfied for service connection to be established: 
(1) current disability; (2) in-service incurrence of disease 
or injury; and (3) medical nexus.  
 
Right shoulder bursitis

With regard to the veteran's claim of entitlement to service 
connection for right shoulder bursitis, the medical evidence 
shows that the veteran was accorded chiropractic treatment, 
most recently in November 2000, for right shoulder problems, 
thereby establishing the current manifestation of a right 
shoulder disability and satisfying Hickson element (1).  His 
service medical records show that he was accorded treatment 
for right shoulder complaints on several occasions during 
service, thereby satisfying Hickson element (2).  

The evidence, however, does not show that his current right 
shoulder problems are related to those for which he sought 
treatment during service.  The veteran has not submitted any 
medical nexus, and he failed to report for a VA examination 
which may have provided such nexus.

The Board, through its June 2004 remand, sought to obtain a 
nexus opinion that could serve to satisfy Hickson element 
(3).  This action was undertaken pursuant to the Court's 
directive in Charles v. Principi, 16 Vet. App. 370 (2002).  
The veteran thereafter failed to report for the VA 
examination that was scheduled with the specific intent to 
secure that nexus opinion, without offering good cause 
therefor.  In the absence of any nexus opinion, the Board 
must rely on the available evidence.  See 38 C.F.R. § 3.655.  
The evidence of record does not demonstrate any relationship 
between the veteran's right shoulder bursitis and his 
military service.

The Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also 38 U.S.C.A. § 5107(a) [a claimant 
has the responsibility to present and support a claim for 
benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  In this case, those provisions are not met.  
There is an approximately six year gap between in-service 
treatment and the post-service manifestation of right 
shoulder complaints, during which time the veteran was found 
normal on clinical examination and he specifically denied 
having pertinent symptoms.  
 
Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  As explained 
above, such evidence is lacking in this case; the veteran has 
provided no such evidence and he failed to report for a VA 
examination which may have furnished such evidence. 
Continuity of symptomatology after service is therefore not 
demonstrated.

To the extent that the veteran alleges that his shoulder 
disability is related to his military service, it is now 
well-settled that as a person without medical training he is 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In the absence of any evidence establishing a nexus between 
the veteran's current right shoulder problems and those shown 
during his period of service, Hickson element (3) is not met.  
The veteran's claim for service connection for a right 
shoulder disability accordingly fails.

Erectile dysfunction

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted by the veteran in June 2003, he alleged that his 
"sex life is dead" since taking Bactrim during service.  In 
a statement submitted in August 2000, he contended that his 
erectile dysfunction was the product of in-service 
injections.  

The medical evidence dated in 1990, 1991, 1995, 1996, and 
1999, reflects ongoing complaints for erectile dysfunction.  
The Board finds that Hickson element (1), the manifestation 
of a current disorder, is arguably met.  

With respect to element (2), in service disease or injury, 
the veteran's service medical records are devoid of evidence 
indicating the presence of an erectile problem; the earliest 
medical evidence of this disorder is dated in 1990, several 
years following his separation from service.  He has  
presented no evidence of any in-service injury, and the 
record contains no such evidence.  Hickson element (2) has 
accordingly not been met.  

With respect to Hickson element (3), the only evidence 
whereby the veteran's current erectile dysfunction is related 
to service is the veteran's own statements to that effect, in 
which he alleges that this disorder is the product of in-
service injections.  However, the veteran has not 
demonstrated that he has the requisite medical knowledge or 
training that would render him competent to proffer medical 
opinions; as such, his statements to the effect that there is 
a nexus between his current erectile problems and his 
military service are no more than unsupported conjecture of 
no probative value.  See Espiritu, supra.  

As with the first issue on appeal, VA's attempt to obtain a 
nexus opinion was thwarted by the veteran's failure to report 
for the VA examination scheduled for August 2004, in which VA 
sought to determine whether the veteran's erectile 
dysfunction was due to his service or was related to his 
service-connected prostatitis.

Left foot spurs

While the evidence demonstrates the post-service 
manifestation of left foot problems to include left foot bone 
spurs, thereby satisfying Hickson element (1), the veteran's 
service medical records do not show that a left foot disorder 
was at any time identified during service, or that the 
veteran referenced any left foot problems.  

The medical evidence first demonstrates the presence of a 
left foot disorder in August 1987, approximately eight months 
following the veteran's separation from service, when 
callosities were noted and attributed to the shoes he had 
been wearing for work.  Therefore, Hickson element (2) is not 
satisfied.  

Hickson element (3) is also not satisfied.  As discussed 
above, the veteran has presented no medical nexus evidence, 
and he failed without good cause to report for the 
examination scheduled to secure a nexus opinion.

In the absence of elements (2) and (3), the veteran's claim 
of entitlement to service connection for left foot spurs 
fails.


Disability manifested by left little toe larger than right 
little toe

The current medical evidence demonstrates that the veteran's 
left little toe is in fact larger than the right little toe.  
However, the medical evidence does not demonstrate that this 
is in any manner a disability.  The medical evidence does not 
show that because one toe is larger in size than the same toe 
on the opposite foot, this is productive of any impairment, 
and the veteran has not shown that any impairment is present 
due to this physical anomaly.  A claim could equally have 
been made for the fact that his right little toe is smaller 
than his left little toe.  

The Board observes in passing that congenital or 
developmental abnormalities are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

In any event, Hickson element (1), manifestation of a current 
disability, is not satisfied.  

The veteran's service medical records do not show that any 
toe or foot injury occurred in service.  Hickson element (2), 
an in-service injury or disability, accordingly is also not 
met.

Obviously, Hickson element (3), a nexus between an in-service 
injury and a current disability, cannot be met in the absence 
of either an in-service injury or a current disability.  

"Damaged nervous system"

The competent medical evidence with regard to the veteran's 
claim of entitlement to service connection for a "damaged 
nervous system", to include arm numbness due to an allergic 
reaction, does not demonstrate that any such disability is in 
fact currently manifested, failing Hickson element (1).  

The medical evidence indicates that the sought treatment for 
vague neurological complaints as recently as November 2000.  
However, the June 1999 VA examiner noted that previous 
studies had revealed no organic basis for the veteran's 
complaints, that his complaints on examination in June 1999 
did not support his neurological complaints of the past, and 
that the veteran showed less than full effort when being 
examined.  

Pursuant to the Board's June 2004 remand, VA attempted to 
obtain a medical  opinion as to whether any nervous system 
impairment was in fact currently manifested (and if so was 
related to service).  The veteran's failure to report for the 
scheduled August 2004 VA examination thwarted this attempt.  

The Board must therefore by regulation rely on the evidence 
of record, which does not include medical findings that there 
currently exists "a damaged nervous system".  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis. 

With respect to element (2), the veteran's service medical 
records show that he sought treatment for complaints of left 
upper extremity numbness.  No specific disability was 
diagnosed, however.

With respect to element (3), there is of record no competent 
medical nexus evidence, no could there be in the absence of a 
current disability and in-service disease or injury.  It must 
be pointed out that a private physician's statement in 
December 1999, whereby he reported that the veteran had had 
left hand numbness since 1983 after a reaction to medication, 
is of no probative value, in that this statement is no more 
than the physician's recitation of the veteran's history as 
the veteran has reported it, and is not based on clinical 
analysis or review of the pertinent evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) [bare transcription of lay 
history is not transformed into competent medical evidence 
merely because transcriber happens to be a medical 
professional; likewise, information recorded by medical 
examiner, unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence].
 
Insofar as the veteran himself is attempting to diagnose a 
systemic neurological disorder and relate such to his 
military service, as discussed above his opinion is not 
probative.  See Espiritu, supra. 

In summary, all three Hickson elements have not been met.  A 
preponderance of the evidence is against the claim, which is 
denied.

Low back disability

With regard to the veteran's claim of entitlement to service 
connection for a low back disability, the medical evidence 
does not demonstrate that this disability is currently 
manifested.  The report of the January 1999 VA examination 
shows that, while back pain was reported, there was excellent 
motor strength and full range of motion; no clinical 
impairment was identified.  No back disability was diagnosed.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

The veteran has not identified any post-service medical 
evidence which suggests that a back disability is present.  
See 38 U.S.C.A. § 5107(a).

Hickson element (1) has not been met as to this issue, and 
the claim fails on that basis alone.

The veteran's service medical records do not show that a low 
back disability was diagnosed at that time.  There were 
merely complaints of low back pain, attributed to poor 
posture and poor body mechanics.  No in-service back injury 
was reported. Hickson element (2) has therefore also not been 
met.  

There is also an absence of a medical nexus.  The Board's 
attempt to solicit such medical information failed when the 
veteran did not report for the August 2004 VA examination.  
Element (3) (and thus all elements) is also not met.

Conclusion

In brief, none of the various disorders for which the veteran 
is seeking service connection satisfy all three criteria 
required in Hickson for entitlement thereto.  While the 
veteran has alleged that these disabilities are currently 
manifested, and are related to his active service, he has not 
established that he has the medical training or expertise 
that would render his contentions with regard to the etiology 
of a current disorder probative; in such circumstances, his 
contentions are no more than unsupported conjecture and are 
of no evidentiary value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) [specialized knowledge must be provided by a 
person qualified as an expert by knowledge, skill, 
experience, training or education].  A preponderance of the 
evidence is against each of the claims.  

7.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders, under 
38 C.F.R. § 3.324 from June 30, 1998 through October 22, 
2000.

Factual background

The facts pertinent to this claim are as follows:  In an 
August 1999 rating decision, the RO granted service 
connection, effective as of June 30, 1998, for prostatitis,  
sinusitis and allergies, each of which was assigned a 
noncompensable (zero percent) disability evaluation.  The 
disability ratings were assigned principally on the report of 
a June 1999 VA examination report showing, on examination, 
that the veteran's sinus was clear, and that his nasal mucosa 
was slightly erythematous.  The examiner was only able to 
palpate the lower aspect of the veteran's prostate, which 
felt normal.  

The veteran thereafter indicated disagreement with those 
evaluations, stating that he had surgery in 1995 for rhinitis 
and sinusitis, and that since developing these problems he 
has had to pay "countless" doctor bills and prescriptions, 
along with current weekly allergy shots.  In regard to his 
prostatitis, he stated that, since this was a service-
connected disability that he will have for the rest of his 
life, "I feel I should be compensated like other veterans 
that receive [VA] compensation."

Other pertinent evidence includes the report of a January 
1999 VA examination, indicating diagnoses to include 
sinusitis/rhinitis by history.  Private outpatient treatment 
records show diagnoses of allergies in January 2000; 
prostatitis on October 11, 2000; and sinusitis and 
prostatitis on October 23, 2000.

In a November 2002 rating decision, the RO awarded the 
veteran a 10 percent disability rating for his service-
connected sinusitis and allergies, effective as of October 
23, 2000.  The RO determined that this was the earliest date 
that the evidence showed that this disorder had worsened.

Relevant law and regulations

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities (38 C.F.R. Part 4), 
the rating agency is authorized to apply a 10 percent rating, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2004).

Analysis

As noted above, as of October 23, 2000, the veteran's 
service-connected sinus allergies were deemed to be 10 
percent disabling.  He is seeking a 10 percent disability 
rating for the period prior to the award of that schedular 10 
percent rating (that is, for the period from June 30, 1998 
through October 22, 2000) pursuant to 38 C.F.R. § 3.324, 
which provides for the award of a 10 percent disability 
rating when there are at least two service-connected 
disorders, and none of the service-connected disorders is 
compensable.

The regulation whereby a 10 percent disability rating can be 
assigned for multiple noncompensable service-connected 
disabilities requires that there be interference with normal 
employability.  In this case, there is no evidence that the 
veteran's service-connected sinus allergies or prostatitis, 
either individually or collectively, impaired his 
employability in any manner.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

The evidence of record for the period in question, from June 
30, 1998 through October 22, 2000, indicates that the two 
disabilities had a minimal, if any, impact on the veteran.  
The June 1999 VA examination report indicated that the 
veteran's sinuses were clear and the veteran's prostate was 
normal.  Moreover, a medical record dated June 1, 1998, 
approximately one month prior to the beginning of the period 
in question, shows that the veteran was reported to be 
working three jobs.  

The veteran has not submitted any evidence in support of his 
claim that would allow the Board to conclude that his 
employment was impaired by his sinus allergies or his 
prostatitis, either individually or collectively, during the 
period in question.  While he has submitted copies of 
employment leave requests, those are dated subsequent to the 
expiration of the period at issue.  Indeed, the veteran's 
contentions appear to revolve around medical expenses, which 
is not the standard for   
Determining whether a compensable rating should be assigned 
under 38 C.F.R. § 3.324.

The veteran is obligated to present evidence in support of 
his claim.  
See 38 U.S.C.A. § 5107(a) (West 2002); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [the duty to assist is not 
a one-way street; if a veteran wishes help, he cannot 
passively await for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence].  The veteran has presented no evidence in 
support of his claim, other than his contentions that he 
should be awarded this compensation.  This, in and of itself, 
is an insufficient basis for concluding that such benefits 
should be awarded, in the absence of evidence demonstrating 
impairment with his employment during the subject period. 

In summary, a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for bursitis of the right shoulder is 
denied.

Service connection for erectile dysfunction is denied.

Service connection for left foot spurs is denied.

Service connection for disability manifested by left little 
toe larger than right little toe is denied. 

Service connection for "damaged nervous system" is denied.

Service connection for low back disability manifested by back 
pain, to include spina bifida, is denied.

A 10 percent disability rating for multiple noncompensable 
service-connected disorders, under 38 C.F.R. § 3.324, from 
June 30, 1998 through October 22, 2000, is denied.




	(CONTINUED ON NEXT PAGE)





REMAND

8.  Entitlement to an increased disability rating for 
service-connected sinus allergies, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis.

With regard to the veteran's claims for increased disability 
ratings for his service-connected sinus allergies and 
prostatitis, the Board finds that further development of 
these issues is necessary.  

The Board acknowledged in the discussion portion of its June 
2004 remand the fact that the veteran had been most recently 
accorded examinations for his service-connected sinusitis and 
prostatitis disabilities in 1999, and that the reports of 
more contemporaneous examinations should be obtained and 
considered.  However, the Board failed to thereafter request 
that such examinations be undertaken.  Although VA 
examinations concerning the service connection issues were 
scheduled, as described above, examinations specifically 
concerning the increased rating claims were not.   

While the Board regrets the additional delay, the fact 
remains that the veteran's service-connected disorders have 
not been evaluated for rating purposes for almost six years, 
and that the reports of contemporaneous examinations would be 
beneficial in determining whether increased ratings for these 
disorders are appropriate.

In requesting that another examination be accorded the 
veteran, the Board specifically advises the veteran that 
failure to report for examination without good cause therefor 
will result in the denial of these claims pursuant to 
38 C.F.R. § 3.655.  

In view of the foregoing, this case is REMANDED to VA's 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded a VA 
examination in order to ascertain the 
current severity of service-connected 
sinus allergies and prostatitis.  The 
veteran's claims file is to be furnished 
to each examiner, for his or her review 
and referral, prior to any examination.  
A report of examination should be 
prepared and associated with the 
veteran's VA claims folder.  If the 
veteran fails to report for the 
examination, this should be documented in 
the claims folder.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claims for increased disability 
evaluations for service-connected sinus 
allergies and prostatitis.  If the 
decision remains in any manner 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  If the veteran fails 
to report for a scheduled VA examination, 
the SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.655.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


